Exhibit 21.1 List of Subsidiaries of Spanish Broadcasting System, Inc. Subsidiary name Stateof incorporation AIRE Radio Network LLC Delaware Alarcon Holdings, Inc. NewYork Broadspan Music Holdings, Inc. Delaware Broadspan Music, Inc. Delaware Gabriel Productions, LLC Delaware Gabriel Series I, LLC Delaware JuJu Media, Inc. New York KLAX Licensing, Inc. Delaware KLEY Licensing, Inc. Delaware KPTI Licensing, Inc. Delaware KRZZ Licensing, LLC Delaware KSAH Licensing, Inc. Delaware KTBU Licensing, Inc. Texas KXOL Licensing, Inc. Delaware KZAB Licensing, Inc. Delaware KZBA Licensing, Inc. Delaware Mega Media Holdings, Inc. Delaware Megafilms, Inc. Delaware Megaflix, Inc. Delaware Megaholdings, Inc. Delaware Megapics, Inc. Delaware SBS Bay Area, LLC Delaware SBS Funding, Inc. Delaware SBS Miami Broadcast Center, Inc. Delaware SBS of Greater New York, Inc. New York SBS Promotions, Inc. New York Spanish Broadcasting System Finance Corporation Delaware Spanish Broadcasting System Holding Company, Inc. PuertoRico Spanish Broadcasting System Inc. (NJ) New Jersey Spanish Broadcasting System Network, Inc. New York Spanish Broadcasting System of California, Inc. California Spanish Broadcasting System of Florida, Inc. Florida Spanish Broadcasting System of Greater Miami, Inc. Delaware Spanish Broadcasting System of Illinois, Inc. Delaware Spanish Broadcasting System of Puerto Rico, Inc. Delaware Spanish Broadcasting System of Puerto Rico, Inc. Puerto Rico Spanish Broadcasting System of San Antonio, Inc. Delaware Spanish Broadcasting System SouthWest, Inc. Delaware Spanish Broadcasting System-San Francisco, Inc. Delaware WRXD Licensing, Inc. Delaware WCMQ Licensing, Inc. Delaware WDEK Licensing, Inc. Delaware WKIE Licensing, Inc. Delaware WKIF Licensing, Inc. Delaware WLEY Licensing, Inc. Delaware WMEG Licensing, Inc. Delaware WPAT Licensing, Inc. Delaware WRMA Licensing, Inc. Delaware WSBS Licensing Inc. (f/k/a WDLP Licensing, Inc.) Delaware WSKQ Licensing, Inc. Delaware WXDJ Licensing, Inc. Delaware WZET Licensing, Inc. Delaware
